

117 HR 4183 IH: Public Transportation Accessibility Study Act
U.S. House of Representatives
2021-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4183IN THE HOUSE OF REPRESENTATIVESJune 25, 2021Ms. Omar introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo require the Secretary of Transportation to submit a report to Congress on the accessibility of public transportation for residents of areas of concentrated poverty, and for other purposes.1.Short titleThis Act may be cited as the Public Transportation Accessibility Study Act.2.Report on accessibility of public transportation for residents of areas of concentrated povertyNot later than 60 days after the date of the enactment of this Act, the Secretary of Transportation shall submit to Congress a report that includes—(1)a description of the unique challenges that residents of areas of concentrated poverty face when using public transportation; and(2)an assessment of the accessibility of federally funded public transportation for residents of areas of concentrated poverty.